               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


GRACIANO VELEZ,                 )
                                )
               Plaintiff,       )
                                )
     v.                         )       1:18CV917
                                )
ESTHER REBECA LUZON COLON       )
                                )
               Defendant.       )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Before the court is Defendant Esther Rebeca Luzon Colon’s

Motion to Dismiss Plaintiff’s Complaint for Lack of Personal

Jurisdiction and Improper Venue and/or Motion to Transfer Venue

under 28 U.S.C. § 1406(a). (Doc. 8.)1 The motion was made

pursuant to Fed. R. Civ. P. 12(b)(2). Plaintiff, appearing

pro se, filed a response, (Doc. 15), to which Defendant filed a




     1 Despite Plaintiff’s contention to the contrary, (Pl.’s
Motion to Deny Def.’s Motion to Dismiss (“Pl.’s Resp.”) (Doc.
15) at 3–4), filing a Rule 12 motion does not waive any defenses
under that rule, including 12(b)(2), lack of personal
jurisdiction. See Fed. R. Civ. P. 12(b).
reply, (Doc. 16). The issue is now ripe for ruling.2 For the

reasons described below, the court will grant Defendant’s Motion

to Dismiss for Lack of Personal Jurisdiction.

     Plaintiff has moved to file a surreply, an amended

complaint, and related requests for extensions. (Docs. 17, 21,

23, 29.) Defendant has responded by filing motions to strike and

an objection to the filing of an amended complaint. (Docs. 18,

24, 30.) The proposed surreply fails to add facts sufficient to

change the analysis set forth herein and will therefore be

denied. Similarly, the proposed amended complaint fails to

allege additional facts sufficient to establish personal

jurisdiction as to Defendant and will also be denied.



     2 Plaintiff also filed a surreply to Defendant’s reply.
(Doc. 20.) Surreplies are not permitted without leave of the
court. Madey v. Duke Univ., 413 F. Supp. 2d 601, 606 (M.D.N.C.
2006). Defendant filed a motion, (Doc. 18), to strike
Plaintiff’s surreply. The court, therefore, will not consider
Plaintiff’s surreply. Plaintiff also filed an amended complaint,
(Doc. 23), after the time he could do so as a matter of course.
See Fed. R. Civ. P. 15(a)(1). Defendant did not consent to the
filing of an amended complaint and filed a Motion to Strike
Plaintiff’s Amended Complaint, (see Doc. 24). This court did not
grant leave for Plaintiff to file an amended complaint.
Nevertheless, this court has reviewed the pleadings, including
the proposed amended complaint and the surreply. This court
finds that, other than adding additional facts, such as
correspondence in 2018 between Plaintiff and Defendant in
relation to Plaintiff’s allegations, more argument as to Federal
law, the law of Puerto Rico and other largely irrelevant
matters, none of these allegations alter the analysis set forth
herein.

                             - 2 -
I.   FACTUAL BACKGROUND

     Plaintiff is a citizen and resident of North Carolina.

(Complaint (“Compl.”) (Doc. 1) at 1.) Defendant is a citizen and

resident of Mayaguez Mayaguez, Puerto Rico. (Id. at 2.)

Defendant is an attorney and Notary Public in Puerto Rico. (Id.)

     Fed. R. Civ. P. 8 requires that a pleading contain “a short

and plain statement of the grounds for the court’s jurisdiction”

and “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1) and (2).

Plaintiff has failed in that regard here, as Plaintiff’s filings

contain a number of extraneous allegations including both

unrelated facts and unnecessary legal argument. Nevertheless,

the core facts of Plaintiff’s claim and Defendant’s actions do

not appear to be significantly disputed. (Compare Pl.’s Resp.

(Doc. 15) at 3–43, with Def.’s Br. in Support of Motion to

Dismiss (Def.’s Br.”) (Doc. 9) at 1–2.)

     Although confusingly pled by Plaintiff, it appears

Defendant was appointed by Banco Popular of Puerto Rico (“BPPR”)

to handle a mortgage modification involving Plaintiff’s property




     3
      All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

                             - 3 -
in Puerto Rico, apparently as a part of a refinancing

arrangement. (Compl. (Doc. 1) at 2, 9.) In anticipation of the

closing, which took place on August 15, 2014, (Pl.’s Resp. (Doc.

15), Affidavit of Graciano Velez (“Velez Aff.”) (Doc. 15-1) at

1), Plaintiff appointed an attorney-in-fact to represent him at

the closing in Puerto Rico, (Pl.’s Resp. (Doc. 15) at 9–10).

Plaintiff alleges that Defendant communicated from Puerto Rico

with him in North Carolina about how to complete a power of

attorney for the purpose of concluding the transaction. (Pl.’s

Resp. (Doc. 15) at 4.)4 That power of attorney was completed in

Alamance County, North Carolina, and filed with the Alamance

County Register of Deeds. (Id.) Plaintiff claims that

Defendant’s instructions on the power of attorney were “used to

initiate the transaction,” (id.), though there are no other

facts alleged showing that Defendant solicited or initiated this




     4 Plaintiff is proceeding pro se. On occasion, Plaintiff
appears to add facts that would be more appropriate in an
affidavit than a brief. Whether Plaintiff provides facts in the
form of a brief, complaint, or an affidavit, they are the
Plaintiff’s statements and will be considered by the court when
determining the facts.


                             - 4 -
refinancing in any way.5 In April 2017, almost three years after

the transaction, Plaintiff initiated new correspondence with

Defendant regarding Plaintiff’s allegations as to discrepancies

in the underlying transaction. (Velez Aff. (Doc 15-1) at 1.)

These communications continued into 2018 and appear to discuss

the same issues raised in this complaint. (Id. at 1–6.)

Plaintiff’s allegations as to the alleged wrongdoing by

Defendant are not clearly pled, but it appears he alleges the

following: that Defendant Colon violated the “Truth in Lending

Act” by not ensuring a warning clause was included in the deed

that alerted Plaintiff to his right to rescind the transaction.

(Compl. (Doc. 1) at 6.) It appears this transaction was either a

modification of a first mortgage or some other type transaction

involving a consolidation of a first and second mortgage of a

note or notes payable to BPPR on Plaintiff’s real property

located in Puerto Rico. (Id. at 9.) Plaintiff further alleges,

in relation to that transaction, that Defendant failed to follow

proper notary procedures under Puerto Rican law governing real

estate closings, and that she continued to conceal “material



     5 In her reply brief, Defendant argues that she never
solicited business in North Carolina, only that she provided
instructions to assist Plaintiff with his business in Puerto
Rico. (Doc. 16 at 4.) Plaintiff alleges no facts to dispute that
claim.

                             - 5 -
facts” in the years that followed. (Id. at 6–7.) Plaintiff

alleges he has suffered significant pecuniary loss as a result

of Defendant Colon’s “fraudulent concealment” of the right to

rescind. (Id. at 6.)

II.   LEGAL STANDARD OR REVIEW

      “Under Rule 12(b)(2), a defendant must affirmatively raise

a personal jurisdiction challenge, but the plaintiff bears the

burden of demonstrating personal jurisdiction at every stage

following such a challenge.” Grayson v. Anderson, 816 F.3d 262,

267 (4th Cir. 2016); Combs v. Bakker, 886 F.2d 673, 676 (4th

Cir. 1989). Such a challenge may be resolved by the court as a

preliminary matter. Grayson, 816 F.3d. at 267. While this burden

varies depending on the procedural posture of the case,

      when the court addresses the personal jurisdiction
      question by reviewing only the parties’ motion papers,
      affidavits attached to the motion, supporting legal
      memoranda, and the allegations in the complaint, a
      plaintiff need only make a prima facie showing of
      personal jurisdiction to survive the jurisdictional
      challenge. When determining whether a plaintiff has
      made the requisite prima facie showing, the court must
      take the allegations and available evidence relating
      to personal jurisdiction in the light most favorable
      to the plaintiff.

Id. at 268 (citations omitted). “A plaintiff makes a prima facie

showing in this context when it ‘present[s] evidence sufficient

to defeat a motion for judgment as a matter of law.’” Debbie’s



                                 - 6 -
Staffing Servs., Inc. v. Highpoint Risk Servs., LLC, No.

1:17CV657, 2018 WL 1918603, at *2 (M.D.N.C. Apr. 20, 2018)

(citations omitted).

    “Where the defendant has provided evidence, however, that

denies facts essential for jurisdiction, the plaintiff must

present sufficient evidence to create a factual dispute on each

jurisdictional element that has been denied by the defendant and

on which the defendant has presented evidence.” Vogel v. Wolters

Kluwer Health, Inc., 630 F. Supp. 2d 585, 594 (M.D.N.C. 2008);

see also Wolf v. Richmond Cty. Hosp. Auth., 745 F.2d 904, 908

(4th Cir. 1984) (“In ruling on a motion to dismiss for lack of

personal jurisdiction, the allegations of the complaint, except

insofar as controverted by the defendant’s affidavit, must be

taken as true.” (internal quotation marks omitted)).

III. ANALYSIS

    A federal district court may only assert personal

jurisdiction over a nonresident defendant when two conditions

are satisfied: “First, the exercise of jurisdiction must be

authorized by the long-arm statute of the forum state, and,

second, the exercise of personal jurisdiction must also comport




                             - 7 -
with Fourteenth Amendment6 due process requirements.” Christian

Sci. Bd. of Dirs. of First Church of Christ, Scientist v. Nolan,

259 F.3d 209, 215 (4th Cir. 2001) (citation omitted). North

Carolina’s long-arm statute, N.C. Gen. Stat. § 1-75.4(1)d, is

construed “to extend jurisdiction over nonresident defendants to

the full extent permitted by the Due Process Clause.” Id.

(citing Century Data Sys., Inc. v. McDonald, 109 N.C. App. 425,

427, 428 S.E.2d 190, 191 (1993)). “Thus, the dual jurisdictional

requirements collapse into a single inquiry as to whether the

defendant has such ‘minimal contacts’ with the forum state that

‘maintenance of the suit does not offend traditional notions of

fair play and substantial justice.’” Christian Sci. Bd. of

Dirs., 259 F.3d at 215 (quoting Int'l Shoe Co. v. State of

Wash., Office of Unemp’t Comp. & Placement, 326 U.S. 310, 316

(1945)).

     Minimum contacts sufficient to establish personal

jurisdiction over a nonresident defendant may exist by virtue of

either specific jurisdiction or general jurisdiction. See



     6 Plaintiff raises the unusual argument that citizens of
Puerto Rico are not entitled to the protections of due process.
(Pl.’s Resp. (Doc. 15) at 7–6.) In support of this contention,
Plaintiff cites to Puerto Rico v. Sanchez Valle, ____ U.S. ____,
____, 136 S. Ct. 1863, 1868 (2016), a case that dealt only with
issues of federal prosecution and double jeopardy and does not,
therefore, support Plaintiff’s assertion.

                             - 8 -
Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334

F.3d 390, 397 (4th Cir. 2003). Specific jurisdiction considers

instances where the nonresident defendant’s “contacts with the

forum also provide the basis for the suit” whereas general

jurisdiction considers instances where the defendant’s contacts

with the forum are so “continuous and systematic” as to provide

support for jurisdiction over any cause of action. See id.

(citation omitted). A defendant’s conduct and connection to the

forum must be “such that [it] should reasonably anticipate being

haled into court there.” Universal Leather, LLC v. Koro AR,

S.A., 773 F.3d 553, 559 (4th Cir. 2014).

     When determining if a defendant may be subject to the

court’s specific personal jurisdiction,7 “[f]airness is the

touchstone of the jurisdictional inquiry,” Tire Eng’g &

Distribution, LLC v. Shandong Linglong Rubber Co., 682 F.3d 292,

301 (4th Cir. 2012), and a three-part test is employed to

determine whether exercise of jurisdiction comports with due



     7 Since Defendant Colon is both a natural person and a
resident of Puerto Rico, she can only be said to be “at home” in
Puerto Rico. Therefore, she is not subject to general
jurisdiction in North Carolina. See Woods Int'l, Inc. v. McRoy,
436 F. Supp. 2d 744, 748 (M.D.N.C. 2006) (finding that even
pervasive electronic communication between an individual and a
state cannot give rise to general jurisdiction) (citing ALS
Scan, Inc. v. Dig. Serv. Consultants, Inc., 293 F.3d 707, 715
(4th Cir. 2002)).

                             - 9 -
process. This test requires analyzing: “(1) the extent to which

the defendant purposefully availed itself of the privilege of

conducting activities in the State; (2) whether the plaintiffs’

claims arise out of those activities directed at the State; and

(3) whether the exercise of personal jurisdiction would be

constitutionally reasonable.” ALS Scan, 293 F.3d at 712

(internal quotation marks omitted).

    Mindful of its duty to construe liberally the pleadings of

pro se litigants, Erickson v. Pardus, 551 U.S. 89, 94 (2007),

this court has reviewed all of the documents before it in

considering personal jurisdiction in this case. This court

ultimately finds that it does not have personal jurisdiction

over the nonresident Defendant in this case since the basis for

the suit is a dispute that occurred almost entirely within the

Commonwealth of Puerto Rico.

    A.   Purposeful Availment

    “[I]n determining whether a foreign defendant has

purposefully availed itself of the privilege of conducting

business in a forum state, we ask whether ‘the defendant's

conduct and connection with the forum [s]tate are such that he

should reasonably anticipate being haled into court there.’”

Universal Leather, 773 F.3d at 559 (quoting Fed. Ins. Co. v.



                               - 10 -
Lake Shore Inc., 886 F.2d 654, 658 (4th Cir. 1989)). “The

analysis must focus on the nature, quality, and quantity of the

contacts, as well as their relation to the forum state.”

Consulting Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 279 n.5

(4th Cir. 2009) The Fourth Circuit has determined that

“purposeful availment was lacking in cases in which the locus of

the parties' interaction was overwhelmingly abroad.” Tire Eng'g,

682 F.3d at 302. In Consulting Engr’s, cited by the Tire Eng’g

court, one of the nonresident defendants maintained no offices

in the forum state, conducted no ongoing business, never made

in-person contact with the plaintiffs, and the underlying

business deal was centered outside the forum. Id. (citing

Consulting Eng’rs, 561 F.3d at 279–82).

    The case at bar shares almost all the same characteristics

as the one in Consulting Engineers. Plaintiff does not allege

that Defendant Colon ever came to North Carolina, nor does he

allege that she ever met with him in person. Furthermore,

Plaintiff alleges no facts showing that Defendant Colon carried

on any other business in North Carolina. While Plaintiff makes

the assertion that Defendant’s activities were “used to initiate

the transaction,” (Pl.’s Resp. (Doc. 15) at 4), Plaintiff is

clearly referring to the closing of the loan. That



                             - 11 -
“transaction,” according to the complaint, was the final step in

a refinancing transaction between BPPR and Plaintiff within

which an original, first mortgage’s note was modified in order

to modify the underlying mortgage and perhaps pay off a second

mortgage, although it appears Defendant may dispute whether the

second mortgage should have been paid off. (Compl. (Doc. 1) at

9-10). Rather than Defendant “initiating a transaction” as

alleged by Plaintiff, that phrase describes the alleged notary

and legal services Defendant Colon provided both Plaintiff and

the bank in concluding the transaction in which Plaintiff and

BPPR engaged. Plaintiff makes no factual allegations that

Defendant solicited him to refinance his property. (See

generally Compl. (Doc. 1).) Plaintiff makes no allegations in

any of his pleadings that Defendant or her employer, BPPR,8

advertise or targeted Plaintiff or any other North Carolina




     8 Plaintiff never fully explains the relationship between
BPPR and Defendant. However, Plaintiff attached to his proposed
amended complaint a letter, written in Spanish, which is signed
by Defendant on the letterhead of an independent law firm with
no employer relationship to BPPR. (Amended Complaint (Doc. 23)
Ex. C, Legal Correspondence (Doc. 23-1) at 5.) As noted earlier,
the proposed amended complaint does not add to the issue of
personal jurisdiction, but the letter does confirm that,
consistent with the absence of allegations in the complaint,
there is no basis upon which to consider BPPR’s contacts with
Plaintiff or this state in determining personal jurisdiction
over the individual Defendant.

                             - 12 -
residents. Finally, the transaction was centered in Puerto Rico,

the situs of Plaintiff’s real property. Though Defendant

provided ancillary support services in the form of advising

Plaintiff about his need to execute a power of attorney, that is

not the relevant transaction to Plaintiff’s claim, though it

enabled the allegedly fraudulent activity. All of these facts

are not in dispute, and these facts point to the conclusion that

Defendant Colon did not purposefully avail herself of the laws

of North Carolina. Defendant Colon’s contact with North Carolina

was random and fortuitous, as Defendant was assigned by BPPR, a

bank in Puerto Rico, to handle a loan closing involving real

estate in Puerto Rico owned by an individual in North Carolina.

    B.   Claims Arising out of Activity in the State

    To satisfy the second prong in the specific jurisdiction

analysis, plaintiffs must allege facts showing that their claim

arose out of the defendant’s activities directed at the forum

state. Tire Eng'g, 682 F.3d at 303. If the activity in the forum

state is the “genesis of the dispute,” then the prong is met.

Id. The appropriate question, however, “is not where the

plaintiff experienced a particular injury or effect but whether

the defendant's conduct connects him to the forum in a

meaningful way.” Walden v. Fiore, 571 U.S. 277, 290 (2014). “The



                             - 13 -
Supreme Court has also characterized the arising-out-of prong as

akin to proximate causation.” Broadus v. Delta Air Lines, Inc.,

101 F. Supp. 3d 554, 560−61 (M.D.N.C. 2015) (citing Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).

    Here, it cannot be said that Defendant Colon is connected

to North Carolina in any significant way, nor did any of the

actions Plaintiff alleges to have caused harm occur in North

Carolina, even though they may have been felt by Plaintiff in

North Carolina. Plaintiff fails to allege any connection between

Defendant and North Carolina other than her guidance to

Plaintiff about how to complete a power of attorney. Plaintiff

clearly alleges the complained of transaction arises out of a

refinancing transaction involving a bank in Puerto Rico and real

property in Puerto Rico. With respect to North Carolina,

Plaintiff alleges that he lives in North Carolina. Other than

the fact he lives in North Carolina, the complaint itself is

vague as to what actions, if any, might have been conducted in

North Carolina. However, Plaintiff provides additional details

in both his response to the motion to dismiss and an affidavit.

(Pl.’s Resp. (Doc. 15); Velez Aff. (Doc. 15-1).) Plaintiff

appointed an attorney-in-fact to represent him at the closing in

Puerto Rico. (Compl. (Doc. 1) at 9.) Plaintiff alleges that



                             - 14 -
Defendant Colon communicated from Puerto Rico with him in North

Carolina about how to complete a power of attorney for the

purpose of concluding the transaction. (Pl.’s Resp. (Doc. 15) at

4.) That power of attorney was completed in Alamance County,

North Carolina, and filed with the Alamance County Register of

Deeds. (Id.)9

     Significantly, Plaintiff alleges, and it is not disputed,

that the modification of the mortgage note was “executed through

a Power of Attorney granted to Attorney Elixavier Rivera

Santiago.” (Compl. (Doc. 1) at 9.) “The documents were signed by

Plaintiff’s Attorney-in-fact in the presence of Defendant.” (Id.

at 10.) Contrary to Plaintiff’s suggestion that this claim

arises out of Defendant’s contacts with this state, it is clear

that any alleged claim arises out of Plaintiff’s contacts with

Puerto Rico. By signing a power of attorney and sending the

attorney-in-fact to Defendant’s office in Puerto Rico to handle

the closing on behalf of Plaintiff, Plaintiff appeared in Puerto

Rico through his agent and any failure to disclose a right of

rescission as required by 15 U.S.C. § 1635 occurred in Puerto

Rico at the closing. Defendant was connected to the state of




     9  Plaintiff alleges no irregularities as to the creation of
the power of attorney or the activities of the attorney-in-fact.

                             - 15 -
North Carolina only because Plaintiff resides in this state and

sought to conclude a transaction with BPPR. Though the execution

of the power of attorney in North Carolina enabled that

transaction, it is not its genesis. The power of attorney

enabled Plaintiff, through his duly designated agent, to appear

in Puerto Rico to conduct the closing on his behalf.

    Finally, this court does not find Plaintiff and Defendant’s

communications occurring in 2017, three years after the closing,

to affect this jurisdictional analysis. Plaintiff directed these

communications to Puerto Rico. Given the nature of the

allegations, Defendant responded to the allegations. All of the

communications were conducted by email. Other than responding to

the allegations, Defendant made no effort to avail herself of

doing business in this state.

    To conclude using language from the Supreme Court in Walden

v. Fiore,

    Petitioner’s actions in [Puerto Rico] did not create
    sufficient contacts with [North Carolina] simply
    because [she] allegedly directed [her] conduct at
    [Plaintiff] whom [she] knew had [North Carolina]
    connections. Such reasoning improperly attributes a
    plaintiff’s forum connections to the defendant and
    makes those connections “decisive” in the
    jurisdictional analysis. It also obscures the reality
    that none of petitioner’s challenged conduct had
    anything to do with [North Carolina] itself.

Fiore, 571 U.S. at 289.


                                - 16 -
    For these reasons, Plaintiff’s cause of action cannot be

said to arise out of Defendant’s connections to the state.

    C.      Constitutional Reasonableness

    “Once it has been decided that a defendant purposefully

established minimum contacts within the forum State, these

contacts may be considered in light of other factors to

determine whether the assertion of personal jurisdiction would

comport with ‘fair play and substantial justice.’” Burger King,

471 U.S. at 476 (quoting Int'l Shoe Co., 326 U.S. at 320). Even

though this court readily concludes that Defendant Colon does

not have the essential minimum contacts to be subjected to

personal jurisdiction in this state, it will briefly address the

“fair play” factors since they are implicated by the Plaintiff’s

briefing.

    The “Constitutional Reasonableness” part “of the analysis

ensures that litigation is not so gravely difficult and

inconvenient as to place the defendant at a severe disadvantage

in comparison to his opponent.” Tire Eng’g, 682 F.3d at 303

(internal quotation marks and citation omitted). In making this

determination, the court has considered:

    (1) the burden on the defendant of litigating in the
    forum; (2) the interest of the forum state in
    adjudicating the dispute; (3) the plaintiff’s interest
    in obtaining convenient and effective relief; (4) the


                               - 17 -
    shared interest of the states in obtaining efficient
    resolution of disputes; and (5) the interests of the
    states in furthering substantive social policies.

Consulting Eng’rs, 561 F.3d at 279.

    In the case at bar, almost all the factors point to the

constitutional unreasonableness of North Carolina serving as the

forum. First, the burden on Defendant Colon coming from Puerto

Rico to litigate in North Carolina are presumably substantial.

Second, North Carolina does have an interest in seeing its

plaintiffs vindicated, but there is no reason to think Plaintiff

in this case cannot seek vindication in a Puerto Rican district

court. Plaintiff’s implausible allegations about unspoken rules

in the Bar of Puerto Rico are absurd. Third, the Plaintiff in

this case would have a more convenient time litigating only

miles from his home, but all the material evidence and witnesses

are located in Puerto Rico. Fourth, this dispute will likely be

more easily resolved in Puerto Rico’s courts since Puerto Rican

law governs, the evidence is in Puerto Rico, and all the

witnesses are located there as well. The final element has not

been argued by either party and is not readily analyzed from the

face of the pleadings




                             - 18 -
IV.   CONCLUSION

      In conclusion, Plaintiff has not alleged facts establishing

a prima facie showing that this court has personal jurisdiction

over Defendant. All the factors point to the conclusion that

haling Defendant Colon into a North Carolina court would violate

the Due Process Clause of the Federal Constitution and the North

Carolina long-arm statute; Defendant Colon could not reasonably

foresee having to defend herself in this state by virtue of her

limited assistance to Plaintiff in executing a power of

attorney. To hold otherwise would be deeply unfair, and

“[f]airness is the touchstone of the jurisdictional inquiry.”

Tire Eng’g, 682 F.3d at 301.

      For the foregoing reasons, this court finds that

Defendant’s motion to dismiss for lack of personal jurisdiction

pursuant to Rule 12(b)(2) should be granted.

      IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss

for Lack of Personal Jurisdiction and Improper Venue and/or

Motion to Transfer Venue under 28 U.S.C. § 1406(a), (Doc. 8), is

GRANTED and that this case is DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend

Time to Respond to Defendant’s Reply, (Doc. 17); Motion for




                               - 19 -
Leave to File a Sur-Reply, (Doc. 21); and Motion to Leave to

File an Amended Complaint, (Doc. 29), are DENIED.

    IT IS FURTHER ORDERED that Defendant’s Motion to Strike

Plaintiff’s Response to Defendant’s Reply, (Doc. 18), and Motion

to Strike Plaintiff’s Amended Complaint, (Doc. 24), are DENIED

AS MOOT.

    A judgment consistent with Memorandum Opinion and Order

will be entered contemporaneously herewith.

    This the 30th day of September, 2019.



                              _______________________________________
                                  United States District Judge




                             - 20 -
